Citation Nr: 1105206	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-50 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include  posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In August 2011, the Veteran appeared before the undersigned 
Acting Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 
(2009).  In this case, the Board has considered the Veteran's 
claim for all possible psychiatric disorders and has 
characterized the issue as service connection for an acquired 
psychiatric disability, to include  posttraumatic stress disorder 
(PTSD).  

In a November 2010 statement the Veteran stated that he wanted to 
claim service connection for sleep apnea secondary to his 
psychiatric disorder.  This claim has not been addressed by the 
RO and therefore the Board will not consider it.  The matter is 
referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran testified at his Board hearing in August 2010 that he 
was receiving treatment for PTSD at a VA facility.  It was noted 
that the records in the file are dated most recently in September 
2009.  The Veteran reported that he has been treated consistently 
since September 2009.  He requested that his current records be 
obtained.  Because VA is on notice that there are VA records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and must be obtained and associated with the claims 
file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The Veteran's DD 214's reflects that his during his service with 
the United States Air Force, his primary MOS was Morse systems 
operator.  Service in Vietnam is shown on the DD 214's and the 
record also shows that he was stationed at Da Nang Air Field.  
His awards and decorations include a Vietnam Service Medal and a 
Vietnam Campaign Medal.  

VA psychiatric records reflect that PTSD was assessed upon 
evaluations conducted in June 2009 and in November 2009, and that 
rule out PTSD was found in January 2009.  Additionally, March 
2009 VA records show that he was not diagnosed with PTSD, but 
with major depression and anxiety disorder.  In June 2009, the 
Veteran reported that when he was in Da Nang, he lived along the 
main landing strip.  He noted that the nickname for the bases in 
Da Nang was Rocket City due to frequent enemy rocket attacks.  He 
reported that during one incident while he was stationed in Da 
Nang, a fellow airman was killed and others were wounded.  He 
stated that he had constant tension and uncertainty during the 
rocket attacks.  In November 2009, he reported having mortars and 
rockets land very near his barracks.    

Additional stressor information was provided by the Veteran in a 
statement which was received in November 2010.  He indicated that 
he was stationed at Da Nang Air Base from March 1970 to March 
1971 and the during that period the Da Nang Air Base was 
subjected to many rocket attacks, some of which impacted within 
yards of his barracks and work area.  He stated that on April 8, 
1970 a rocket scored a direct hit approximately 30 feet away and 
that a young airman was killed.  He stated others were injured at 
that time.  

Essentially, the record as it currently stands does not clearly 
establish whether the evidence supports a diagnosis of PTSD, or 
whether instead, the Veteran's condition is most accurately 
clinically identified as a psychiatric disorder other than PTSD.  

The Board notes that fulfillment of VA's duty to assist a 
claimant includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service injuries 
for purposes of a VA examination).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).  

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the  Veteran served, the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg.  
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in- 
service stressor was required.  Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the 
evidentiary standard for establishing the required in-service 
stressor under certain circumstances.  First, the Veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and the Veteran's response to the event or 
circumstance must have involved a psychological or psycho- 
physiological state of fear, helplessness, or horror.  75 Fed.  
Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).  Second, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor.  Id.  Additionally, there must be in the 
record no clear and convincing evidence to the contrary, and the 
claimed stressor must be consistent with the places, types, and 
circumstances of the Veteran's service.  Id.  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, the 
Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
Veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-
imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the 
Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

It has not been established that the Veteran engaged in combat 
with the enemy and his reported in-service stressors have not 
been corroborated.  Moreover, as explained above, it is also 
unclear whether the evidence supports a diagnosis of PTSD made in 
accordance with accordance with 38 C.F.R. § 4.125(a).  However, 
in light of the evidence currently on file as well as the 
amendment to VA regulations discussed above, the Board finds that 
a remand is necessary to afford the Veteran a VA examination with 
a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with whom VA has contracted.  Given the clinical 
psychiatric diagnoses of record that include PTSD, an examination 
is required in order for a VA psychiatrist or psychologist to 
provide an opinion addressing whether the Veteran's 
manifestations as well as a claimed stressor are adequate to 
support a diagnosis of PTSD, and whether the Veteran's symptoms 
are related to the claimed stressor.  Additionally, the 
examination report should note all current psychiatric 
disabilities exhibited by the Veteran and determine whether any 
of them are related to his time in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete records of the 
Veteran's treatment at the VA medical 
facility in St. Louis, Missouri from 
September 2009 to the present.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  
		
	If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  Schedule the Veteran for VA examination 
by a psychiatrist or psychologist in 
conjunction with the pending service 
connection claim for an acquired 
psychiatric disability, to include PTSD.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file and a 
copy of this remand should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

a.  The examiner should elicit from the 
Veteran a narrative of his history of 
relevant symptoms during and since service; 
and any stressors (stressful events) he 
attributes as a cause of PTSD.

b.  The examiner should initially determine 
whether the criteria for a diagnosis of 
PTSD in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) have been met.  See 38 
C.F.R. § 4.125(a) (2010).  The specific 
service- related stressor or stressors 
supporting that diagnosis should be 
identified.  

The VA examiner is asked to discuss/render 
an opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that: a) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's 
response to that event or circumstance 
involved a psychological or psycho- 
physiological state of fear, helplessness, 
or horror; b) the claimed stressor is 
adequate to support a diagnosis of PTSD; 
and c) the Veteran's symptoms are related 
to the claimed stressor.

c.  The examiner should note any other 
acquired psychiatric disabilities found on 
examination, and determine whether it is at 
least as likely as not that such 
disabilities are related to service.

A complete rationale as well as the medical 
basis for all opinions expressed should be 
discussed.  

It would be helpful if the examiner, in 
expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Following any additional development 
deemed appropriate, to include further 
stressor development to the extent 
required, the AOJ should readjudicate the 
claim for service connection for PTSD.  In 
doing so, the AOJ should consider 38 C.F.R. 
§ 3.304(f)(3) (codified in 75 Fed. Reg.  
39,843-39,852).  If the benefit sought is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Thereafter, return 
the case to the Board for further appellate 
consideration.

The Veteran is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for  Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


